Plaintiff in error, Charles Roosevelt Winston, sued out the writ of error in this case for the purpose of reviewing a judgment of the circuit court of Madison county. The judgment was entered on July 14, 1942. Plaintiff in error *Page 625 
was sentenced upon his plea of guilty of the crime of murder. He was sentenced to life imprisonment. The errors assigned and relied upon in this court for a reversal of this judgment are: (1) the judgment is not supported by the evidence; (2) the court erred in accepting a plea of guilty in the absence of defense counsel; (3) the court erred in failing to summon witnesses for the defendant; and (4) the court erred in permitting the introduction of evidence obtained by illegal means. The case is presented here on the common-law record, only. No report of proceedings or bill of exceptions is contained in the record. It is obvious that assignments of error (1), (3) and (4), cannot be considered upon the common-law record. People v. Richardson,391 Ill. 523; People v. Kobley, 390 Ill. 565; People v. Nelson,390 Ill. 47.
In support of assignment number (2), it is argued that the court accepted the plea of guilty of the defendant during the absence of his counsel. The record does not justify this contention. It shows that on June 10, 1942, the defendant was arraigned, and after having been furnished with a copy of the indictment, a list of witnesses, and a list of jurors, entered a plea of not guilty. On June 22, 1942, he filed a motion for a continuance. The motion for continuance was withdrawn and the trial was reset for June 26, 1942. The record further shows that on June 26, 1942, the plea of not guilty was withdrawn and the defendant entered a plea of guilty. He was advised and admonished of the consequences of such plea, and persisted therein. The plea was accepted by the court. The cause was thereupon continued to July 7, "for the purpose of hearing testimony and pronouncing sentence." On July 7, 1942, the defendant was present in person and by his counsel. Evidence was heard. On motion of his attorney the cause was again continued to July 14, 1942. On July 14, 1942, the record shows that the defendant was personally present in court and that his attorney was also *Page 626 
present. Thereupon judgment was entered on his plea of guilty, finding the defendant guilty of murder and finding his age to be 37 years. He was sentenced to the penitentiary for the term of his natural life. There is nothing whatever in the record to support the contentions of plaintiff in error in this court. His arguments in support of his contentions are based upon facts which do not appear in the record, and which are contrary to the facts shown by the record.
The judgment of the circuit court of Madison county is affirmed.
Judgment affirmed. *Page 627